DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moll et al. (US 20110137322 A1, June 9, 2011) (hereinafter “Moll”) in view of Fernandez (ROS Package Summary for twist_mux, November 13, 2014), available at http://wiki.ros.org/ twist_mux (hereinafter “Fernandez”), Webb et al. (US 20070060984 A1, March 15, 2007) (hereinafter “Webb”), and Cone et al. (US 10368955 B2, March 31, 2017) (hereinafter “Cone”).
Regarding claims 1-20, Moll teaches a computer-assisted medical system (and a method of use) comprising: a plurality of manipulators; a user input system operable to generate signals to control the plurality of manipulators, a portion of the user input system being movable relative to the plurality of manipulators; and a controller configured to execute instructions to perform operations.  See, e.g., [0012]-[0016].  Moll teaches variable association among master controls and end-effectors.  See, e.g., [0186].  Moll also teaches re-alignment of master-slave system during the association process.  See, e.g., Fig. 18 and [0156], [0171].
However, Moll does not teach the recited foot pedal used to multiplex the control signal.
Webb teaches use of a foot pedal to multiplex a control signal and/or to activate a functionality of a medical instrument.  See, e.g., [0100], [0111]. 
Cone teaches various locking mechanisms for food pedals in surgical robotic systems. See, e.g., 18:65-19:14 (“… the foot pedal assembly 400 may include at least one lock for maintaining a particular pivoted position and/or a particular axial position of the foot pedal. For example, a lock may include one or more electromagnets that pull or repel the portions of the foot pedal closer or farther from the foot pedal assembly base, where the electromagnets may be selectively powered to hold the foot pedal in a selected position or release the foot pedal from the selected position. As another example, a lock may include latches, mechanical interference fits, or any suitable mechanism for selectively holding and releasing the foot pedal relative to a selected position. Such a lock may be useful, for example, to maintain a particular pivoted position and/or particular axial position while the foot pedal assembly is not in use (e.g., in storage), while a user steps away from the user console, etc.”).  Cone also teaches use of magnets, biasing members, lock-out safety functions, sensors, springs, and various materials and designs for foot pedals.  See, e.g., 17:26-65; 18:33-64; 19:15-20:65.
Fernandez teaches a multiplexer for control signals, implemented according to the publisher-subscriber design pattern (§3) and in terms of timeout, priority, and locks (§4).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fernandez, Webb, and Cone with the invention taught by Moll such that the invention further comprises a user interface for a robotic surgical system, the user interface comprising: a processing unit; an input handle including an actuation control, the actuation control having an actuated position wherein the input handle transmits a handle signal to the processing unit; and a foot pedal including an actuation switch, the foot pedal having an actuated position wherein the foot pedal transmits a foot signal to the processing unit, wherein the processing unit is configured to associate the input handle with the foot pedal in response to the actuation control being actuated and released, and wherein the processing unit is configured to generate a control signal configured to actuate a tool of the robotic system that is associated with the input handle when the processing unit simultaneously receives a handle signal from the associated input handle and a foot signal from the foot pedal (as recited in claim 1); wherein the foot pedal has an initial position and includes a lockout mechanism, the lockout mechanism having a locked configuration wherein the lockout mechanism prevents movement of the foot pedal from the initial position to the actuated position, and an unlocked configuration wherein the lockout mechanism allows movement of the foot pedal between the initial position and the actuated position (as recited in claim 2); wherein the lockout mechanism includes a motor and a pin extending from the motor (as recited in claim 3); wherein the lockout mechanism is configured to move the foot pedal towards the initial position as the lockout mechanism transitions from the unlocked configuration to the locked configuration (as recited in claim 4); wherein the pin is configured to engage the foot pedal to move the foot pedal towards the initial position as the lockout mechanism transitions from the unlocked configuration to the locked configuration (as recited in claim 5); wherein the foot pedal includes a frame and a lever pivotally supported by the frame, the lever including a tongue extending towards the frame (as recited in claim 6); wherein the lockout mechanism has a locked configuration wherein the pin is engagable by the tongue to prevent the lever of the foot pedal from pivoting from the initial position to the actuated position (as recited in claim 7); wherein the lever of the foot pedal has a locked out position between the initial position and the actuated position, wherein in the locked out position the tongue engages the pin such that the lever is prevented from pivoting towards the actuated position (as recited in claim 8); wherein when the lockout mechanism is transitioned from the unlocked configuration towards the locked configuration, with the lever of the foot pedal between the locked out position and the actuated position, the tongue prevents the lockout mechanism from achieving the locked configuration (as recited in claim 9); wherein the motor includes a driveshaft configured to rotate the pin between the locked configuration and the unlocked configuration (as recited in claim 10); wherein the foot pedal includes an activation sensor and has a locked out position between the initial position and the actuated position, the activation sensor configured to send an activation signal to the processing unit when the activation sensor is contacted by the foot pedal or the lockout mechanism (as recited in claim 11); wherein the processing unit is configured to transmit a feedback signal in response to the activation signal, the user interface providing feedback in response to the feedback signal (as recited in claim 12); wherein the foot pedal is biased towards the initial position (as recited in claim 13); a foot pedal of a user interface for a robotic surgical system, the foot pedal comprising: a frame; a lever pivotally supported by the frame between an initial position and an actuated position; an actuation switch configured to transmit a signal when the lever is in the actuated position; and a lockout mechanism having a locked configuration wherein the lockout mechanism prevents a movement of the lever from the initial position to the actuated position (as recited in claim 14); wherein the lockout mechanism includes a motor and a pin (as recited in claim 15); wherein the motor is configured to rotate the pin (as recited in claim 16); wherein the motor is configured to extend the pin away from the motor (as recited in claim 17); wherein the pin is configured to pivot the lever towards the initial position as the lockout mechanism transitions from the unlocked configuration to the locked configuration (as recited in claim 18); a method of actuating a tool of a robotic surgical system having a user interface, the method comprising: associating an input handle of the user interface with a foot pedal of the user interface; and actuating the tool by substantially simultaneously depressing the foot pedal to an actuated position and actuating a trigger of the associated input handle (as recited in claim 19); further comprising disassociating the input handle from the foot pedal by associating another input handle of the user interface with the foot pedal or releasing the trigger of the associated input handle for a predetermined amount of time (as recited in claim 20) in order to improve the safety, usability, and effectiveness of the foot pedal and the robotic system as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792